       Case 2:19-cv-03563-SPL Document 35 Filed 12/04/20 Page 1 of 1




 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                             )    No. CV-19-03563-PHX-SPL
      Stillwell Madison LLC,
 9                                             )
                                               )
                       Plaintiff,              )    ORDER
10                                             )
      vs.
11                                             )
                                               )
      Girardi & Keese et al.,                  )
12                                             )
13                     Defendants.             )
                                               )
14                                             )

15          The Court having reviewed the parties’ Joint Status Report (Doc. 34),

16          IT IS ORDERED that counsel shall file a joint status report no later than

17   December 18, 2020. The report must explain the next steps in this case to the Court.

18          IT IS FURTHER ORDERED that this Court will revisit the parties’ request for a

19   status conference (Doc. 32) upon review of the status report.

20          Dated this 3rd day of December, 2020.

21
22
                                                     Honorable Steven P. Logan
23                                                   United States District Judge
24
25
26
27
28
